DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 8 December 2022, on an application filed 28 March 2022, which claims domestic priority to a provisional application filed 26 March 2021.
Claims 14, 18, 19, 30, 34-36, 40 and 41 have been amended.
Claims 14-19 and 30-40 are currently pending and have been examined.


Response to Amendments

The rejection of claims 14-19 and 30-40 under 35 USC 101 have been withdrawn in view of the most recent Office statutory guidelines. 
The rejection of claims 114-19 and 30-40 under 35 USC 112 have been upheld. Please see below for further information. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 and 30-40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 14, 30 and 36 recite the steps of identifying a baseline event chain for a condition. The patent application does not provide an adequate formula or algorithm explaining how the baseline event chain is identified. For example, the specification, in paragraph [0054] states that “the baseline event chain can include a series of events that can be performed relating to a subset of subject data for a group of subjects.” The specification does not, however, disclose an adequate formula or identifying for generating the baseline event chain. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

Claims 14, 30 and 36 recite the steps of identifying a unique event chain including the common set of events. The patent application does not provide an adequate formula or algorithm explaining how the unique event chain is identified. For example, the specification, in paragraph [0054] states that the “unique event chain can specify a sub-population of the set of subjects that include a common set of events derived from the event chains created for each subject.” The specification does not, however, disclose an adequate formula or algorithm for identifying the unique event chain. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 35 and 41 recite the limitation the rejection message. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, this limitation will be interpreted to read a rejection message.

Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 30-32 and 36-38 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (U.S. PG-Pub 2020/0082941 A1), hereinafter Wang, in view of Becker et al. (U.S. PG-Pub 2002/0019749 A1), hereinafter Becker, further in view of Deckert et al. (WIPO 2020/074191 A1), hereinafter Deckert.

As per claims 14, 30 and 36, Wang discloses a method and a system comprising: 
one or more data processors; and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform a set of actions comprising (Wang, Figs. 1, 7 and 13.):
identifying a baseline event chain for a condition, wherein a baseline approval criterion is configured to be satisfied when an identified event is one of a set of events in the baseline event chain and when prior identified events are other prior events in the baseline event chain (Wang discloses the generation of multiple event chains, care path patterns pi that correspond to a subset of patient data, those patients with a shared characteristic, such as those admitted with the same DRG code, see Fig. 7 #s 702-7010. The baseline event chain could be considered the event chain with the highest frequency, pi. The condition would be the diagnosis code [“DRG code”] that all of the patients share, see #702.); 
identifying a set of subjects, wherein each of the set of subjects is associated with subject data that indicates that the subject is predicted to have the condition (Subset of subjects are identified and tracked, see Figs. 6 and 7; note that the set of subjects have a shared characteristic, such as a the same DRG code, #702, which would comprise subject data that indicates that the subject is predicted to have the condition.); 
tracking, for each subject of the set of subjects, each event representing a treatment provided to, an observation performed of, or a procedure performed on the subject (System tracks actions in identified care paths, see Fig. 7 #702-706 and 710, care paths are composed of tasks provided pursuant to providing care for a patient, which would include, treatments, observations and procedures.); 
generating, for each subject of the set of subjects, an event chain based on the tracked events (Wang discloses the generation of multiple event chains, care path patterns pi that correspond to a subset of patient data, those patients with a shared characteristic, such as those admitted with the same DRG code, see Fig. 7 #s 702-7010.); 
detecting a subset of the set of subjects for which a particular departure between the event chains associated with subjects in the subset and the baseline event chain is observed (Wang discloses the generation of multiple event chains, care path patterns pi that correspond to a subset of patient data, those patients with a shared characteristic, such as those admitted with the same DRG code, see Fig. 7 #s 702-7010. The baseline event chain could be considered the event chain with the highest frequency, pi. Differences between the event chains are modeled based on identified demographic elements common to those in the particular care path pattern, see paragraphs 58, 78 and 113. Wang, paragraphs 80-81 discloses another example, wherein positive examples are determined, those care paths that match, and negative examples are determined, those care path profiles that do not match – note paragraph 48 of Wang defines a feature as “any information that may be used to derive candidate predictors, referred to as features, that may be used by the analytics applications”; this would expressly or inherently include procedures, treatments and characteristics of the patient.); 
defining a series of common elements between the baseline event chain and the event chains associated with the subjects in the subset of the set of subjects (Differences between the event chains are modeled based on identified demographic elements common to those in the particular care path pattern, see paragraphs 58, 78 and 113. Wang, paragraphs 80-81 discloses another example, wherein positive examples are determined, those care paths that match, and negative examples are determined, those care path profiles that do not match.); and
identifying a unique event chain including the common set of events (An event chain/carepath model is created based on the common elements associated with the historical subject data, see Fig. 13.).

Wang fails to explicitly disclose:
identifying a common set of events derived from the event chains associated with the subjects in the subset of the set of subjects based on the series of common elements, the common set of events including at least events in the particular departure; 
obtaining a request for approval of a first event associated with a particular subject, the request for approval corresponding to a request for approving an insurance payment request for the first event; and 
responsive to determining that the first event corresponds to any event in the baseline event chain or the unique event chain, providing an acceptance message on an interface executing on a computing device indicating an approval of the first event.

Becker teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
obtaining a request for approval of a first event associated with a particular subject, the request for approval corresponding to a request for approving an insurance payment request for the first event (Becker Fig. 8 #514 discloses a physician accepting a care plan element, which is in effect the submission of a request for approval for a care plan and all of its elements associated with a patient. The care plan will not be reimbursed unless it fits in the insurance company requirements. The Office notes that corresponding is defined by the online Macmillan Dictionary as “related to or connected with something” or “similar to or the same as something”. The Office notes that this is, at least, related to, connected or similar to a request for approving an insurance payment request.); and, 
responsive to determining that the first event corresponds to any event in the baseline event chain or the unique event chain, providing an acceptance message ... indicating an approval of the first event (Becker compares the accepted care plan to authorization rules and either accepts or rejects it accordingly, see Fig. 8 #522-526. If it is accepted, the system returns to step #416, where further care plan elements are presented to be considered as acceptable, see paragraph 90, this presentation of further care plan elements via the CareGrid for consideration is the equivalent of presentation of an approval of the first event.),
in order “to automate health care administrative tasks such as completion of forms, requisitions, transmittal memos, etc. to improve the accuracy of information and reduce errors in the provision of health care” (Becker, paragraph 24.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the care path analysis platform of Wang to include obtaining a request for approval of a first event associated with a particular subject, the request for approval corresponding to a request for approving an insurance payment request for the first event; and responsive to determining that the first event corresponds to any event in the baseline event chain or the unique event chain, providing an acceptance message on an interface executing on a computing device indicating an approval of the first event, as taught by Becker, in order arrive at a care path analysis platform that could “automate health care administrative tasks such as completion of forms, requisitions, transmittal memos, etc. to improve the accuracy of information and reduce errors in the provision of health care” (Becker, paragraph 24.). 

Neither Wang nor Becker discloses:
identifying a common set of events derived from the event chains associated with the subjects in the subset of the set of subjects based on the series of common elements, the common set of events including at least events in the particular departure; 


Deckert teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide identifying a common set of events derived from the event chains associated with the subjects in the subset of the set of subjects based on the series of common elements, the common set of events including at least events in the particular departure (Deckert discloses creating a care path based on departures from other care paths [directed graphs], see Abstract and Figs. 8a and 9b.) in order to optimize patient carepaths.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the care path analysis platform of Wang to include identifying a common set of events derived from the event chains associated with the subjects in the subset of the set of subjects based on the series of common elements, the common set of events including at least events in the particular departure, as taught by Deckert, in order arrive at a care path analysis platform that could optimize patient carepaths. 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



As per claims 15, 16, 31, 32, 37 and 38, Wang/Becker discloses claims 14, 30 and 36, discussed above. Wang also discloses:
15, 31, 37. 	generating a dataset indicative of a first result of a performance of the baseline event chain to the set of subjects and a second result of a performance of the unique event chain to the subset of the set of subjects (Wang discloses the generation of the unique event chain/carepath model based on the outcome for each patient, see Figs. 7 and 13.); and processing the dataset to derive the series of common elements for the subset of the set of subjects (Wang discloses the generation of the unique event chain/carepath model based on the outcome for each patient in view of their commonalities, see Figs. 7 and 13, and paragraphs 58, 78 and 113.); and
16, 32, 38. 	wherein the series of common elements comprises a number of events that relate to a number of the subset of the set of subjects (Wang discloses the determination of frequencies associated with carepath elements, see Fig. 7.).


Claims 14-16, 30-32 and 36-38 are rejected under 35 U.S.C. 103 as being obvious over Wang/Becker/Deckert further in view of Santos et al. (U.S. PG-Pub 2021/0012898 A1), hereinafter Santos.

As per claims 17-19, 33-35 and 39-41, Wang/Becker/Deckert discloses claims 14, 30 and 36, discussed above. Wang/Becker/Deckert also discloses:
17, 33, 39.	wherein determining that the first event corresponds to any event in the baseline event chain or the unique event chain includes: matching a received event code associated with the first event with an event code of the event included in the baseline event chain or the unique event chain ... (Becker discloses of comparison of elements of care plan with elements of authorization rules. As the elements are composed of computerized information, they are composed of codes.),
determining that a received code for the first event corresponds to a code of the event included in the baseline event chain or the unique event chain (Becker compares the accepted care plan to authorization rules and either accepts or rejects it accordingly, see Fig. 8 #522-526.); 
18, 34, 40. 	responsive to determining that the first event ... for the first event does not correspond to any event in the baseline event chain or the unique event chain, providing a rejection message indicating a rejection of the first event; and
19, 35, 41. 	wherein the rejection message includes a recommendation of an event that corresponds with the baseline event chain or the unique event chain (The rejection of Becker indicates the rejected care plan element, see Fig. 8 #526.).

Wang/Becker/Deckert fail to explicitly disclose a consideration of a timestamp with regard to a care plan.

Santos teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide consideration of a timestamp with regard to a care plan (Santos, paragraph 87 and Fig. 8 discloses timestamps and determining the order of execution of care plan elements.) in order to consider which events are required to precede other events in the processing of care plan element information.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the care path analysis platform of Wang/Becker/Deckert to include consideration of a timestamp with regard to a care plan, as taught by Santos, in order arrive at a care path analysis platform that considers which events are required to precede other events in the processing of care plan element information. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 8 December 2022	 concerning the rejection of all claims under 35 U.S.C. 112 and 103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 112, Applicant argues on page 10 that the amendments to the claims overcome the rejections. 

The Office respectfully disagrees. Please see the 112 rejection of the claims above.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 11-12 that there is no motivation to combine Wang with Becker. In support, the Applicant indicates: 
Incorporating the approval of an insurance payment request into Wang would require significant altering of Wang at least because Wang would need to be redesigned to securely communicate with various insurance providers to determine approvals for events. Such a change is outside the scope of Wang, and therefore combination of Wang and Becker is not obvious.

The Office respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation arises from the references themselves, please see the motivation indicated above. 

Further, the Applicant’s comment regarding the differences between the references is spurious at best. The combined applications are both directed to processing healthcare data, which is well known to be utilized in communications with various payees and well known to be subject to privacy and data safety regulations.


The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Deckert, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Wang, Becker, Deckert and Santos, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (8 September 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
13 December 2022